Citation Nr: 0605676	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  97-27 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, secondary to medication prescribed for service-
connected bronchial asthma.

2.  Entitlement to service connection for hypertension, 
secondary to medication prescribed for service-connected 
bronchial asthma.

3.  Entitlement to service connection for cardiac arrythmia, 
secondary to medication prescribed for service-connected 
bronchial asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 1997 and June 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied the veteran's application to 
reopen a previously denied claim for service connection for 
coronary artery disease, secondary to medication prescribed 
for service-connected bronchial asthma, and denied his claims 
for service connection for hypertension and cardiac 
arrythmia, both secondary to medication prescribed for 
service-connected bronchial asthma.  In September 2001, the 
veteran testified before the Board at a hearing that was held 
at the RO.  By a January 2002 decision, the Board reopened 
the veteran's claim for service connection for coronary 
artery disease secondary to medication prescribed for 
service-connected bronchial asthma, but found that additional 
development was necessary as to the underlying claim for 
service connection, as well as for the other two claims.  The 
Board thus remanded the claims for further development.  In 
January 2006, the veteran again testified before the Board at 
a hearing that was held at the RO.

The issue of entitlement to service connection for cardiac 
arrythmia, secondary to medication prescribed for service-
connected bronchial asthma is addressed in the REMAND portion 
of the decision below, and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's coronary artery disease was not caused or 
aggravated by medication prescribed for his service-connected 
bronchial asthma.

2.  The veteran's hypertension was not caused or aggravated 
by medication prescribed for his service-connected bronchial 
asthma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery 
disease secondary to medication prescribed for 
service-connected bronchial asthma are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.309, 3.310(a) (2005).

2.  The criteria for service connection for hypertension 
secondary to medication prescribed for service-connected 
bronchial asthma are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 
3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including coronary artery disease and hypertension, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based upon 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

In this case, the veteran has current diagnoses of coronary 
artery disease and hypertension.  The veteran's service 
medical records are negative for any complaints of or 
diagnosis of these conditions.  Because the veteran has filed 
a claim for secondary service connection, in order to be 
entitled to service connection for coronary artery disease 
and hypertension in this case, these disorders must be 
proximately due to or the result of a service-connected 
disability.

The veteran has been service-connected for bronchial asthma 
since November 1947.  The veteran specifically claims that 
his coronary artery disease and hypertension were caused or 
aggravated by the medication prescribed (Ephedrine) for his 
bronchial asthma.  The veteran used Ephedrine for his asthma 
from its initial prescription in service, in January 1945, 
approximately through the 1960's, when Ephedrine was replaced 
by alternative asthma medications.  The Board notes that it 
is not clear from the record exactly when the veteran ceased 
to use Ephedrine, although the veteran estimates that it was 
used for approximately 15 years.  Giving the veteran the 
benefit of the doubt, the Board will proceed as though 
Ephedrine was used through the 1960's, as the August 2003 
examiner stated was typical, as is discussed below.

Post-service medical records show that the veteran was 
diagnosed with coronary artery disease in April 1963, after 
being admitted to a VA hospital with complaints of chest 
pain.  He was first diagnosed with hypertension in February 
1993.  

The veteran continued to receive VA and private treatment for 
cardiac conditions including coronary artery disease and 
hypertension from the time of their initial diagnoses through 
September 2003.  The first and only evidence of any 
relationship between Ephedrine and the veteran's development 
of coronary artery disease and hypertension is in duplicate 
October 1997 and September 2001 letters written by Trevor H. 
Atherley, M.D., the veteran's private cardiologist.  In these 
letters, Dr. Atherley stated that the veteran had been under 
his care since 1981, and that the veteran had a history of 
recurrent chest pain and had previously been noted as having 
had coronary artery disease.  Additionally, the veteran had 
documented cardiac arrythmia and hypertension.  Dr. Atherley 
noted that the veteran had in the past taken the medication 
Ephedrine, which could precipitate or cause cardiac 
dysfunction, specifically cardiac arrythmia.  Therefore, 
Ephedrine could have caused significant harm to the veteran.

In December 1996, the veteran was afforded a VA examination 
in conjunction with his claim for secondary service 
connection.  Physical examination resulted in diagnoses of 
coronary artery disease, hypertension, and history of 
congestive heart failure.  The examiner did not opine as to 
whether the use of Ephedrine was related to the development 
of coronary artery disease and hypertension.

The veteran next underwent VA examination in July 1998.  
Physical examination resulted in diagnoses of hypertension 
and coronary artery disease (angina).   In addressing the 
veteran's contention that the use of Ephedrine led to the 
development of these disorders, the examiner stated that it 
was his medical opinion that Ephedrine only caused transient 
high blood pressure, and did not cause his current coronary 
artery disease and hypertension.

The veteran again underwent VA examination in January 2003.  
Physical examination resulted in diagnoses of history of 
angina and hypertension, history of atrial fibrillation and 
arrythmia.  The examiner did not opine as to whether the use 
of Ephedrine was related to the development of coronary 
artery disease and hypertension.

In August 2003, a VA specialist reviewed the veteran's file 
in conjunction with his claim for secondary service 
connection.  The examiner noted that the veteran's asthma had 
been treated with Ephedrine for many years, as was common in 
standard asthma treatment regimens during that time period.  
He stated that Ephedrine was a beta/alpha sympathetic agonist 
and could be a cardiac stimulant.  In the 1970's, Ephedrine 
was replaced by better asthma medications which had fewer 
side effects.  The examiner noted that Ephedrine could 
specifically cause or aggravate cardiac tachyarrhythmias.  It 
might acutely aggravate myocardial ischemia, in the presence 
of coronary artery disease.  However, the effects of 
Ephedrine are acute, temporary, and self-limiting.  The 
examiner noted that in the 1960's, when the veteran was being 
treated with Ephedrine, he was shown to have atrial 
fibrillation.  However, on examination in January 2003, the 
veteran's EKG showed normal sinus rhythm.  The examiner 
stated that he was unable to find any evidence in medical 
literature for long-term side effects from Ephedrine use, 
such as promoting the development of coronary artery disease 
or causing chronic hypertension.  Overall, the examiner did 
not believe that the use of Ephedrine promoted the veteran's 
chronic coronary artery disease or current hypertension.

An evaluation of the probative value of medical opinion 
evidence is based upon the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based upon 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the veteran's coronary artery disease 
and hypertension were not caused by or aggravated by 
Ephedrine prescribed for his service-connected bronchial 
asthma.  While Dr. Atherley has stated that the use of 
Ephedrine could have caused significant damage to the 
veteran, he did not specifically address what type of damage 
the veteran could have incurred, nor when he may have 
incurred such damage, or whether the effects have persisted 
to the present time.  Additionally, there is no evidence that 
Dr. Atherley reviewed the veteran's claims file in rendering 
this opinion.  In contrast, the August 2003 VA examiner 
specifically noted that the effects of Ephedrine use are 
temporary, and that there is no evidence in medical 
literature which supports a finding that Ephedrine use may 
cause either chronic coronary artery disease or hypertension.  
Furthermore, the VA examiner thoroughly reviewed the 
veteran's file and provided an adequate rationale for his 
opinion.  Accordingly, the Board finds the August 2003 VA 
examiner's opinion to be more probative than Dr. Atherley's.  

In this case, the veteran was first diagnosed with coronary 
artery disease in 1963.  According to the VA examiner, 
Ephedrine may acutely aggravate myocardial ischemia, in the 
presence of coronary artery disease.  In March 1963, the 
veteran was noted to have myocardial ischemia along with 
coronary artery disease.  However, recent VA examinations and 
treatment records, dated in March 2003, for example, show 
that there is no current evidence of ischemia.  Absent 
evidence of a current disability, service connection on a 
secondary basis for coronary artery disease must be denied.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
Because there is no evidence that Ephedrine has long-term 
effects, including causing or contributing to the development 
of coronary artery disease, and there is no evidence of an 
acute aggravation of myocardial ischemia currently, the Board 
finds that service connection for coronary artery disease as 
secondary to Ephedrine prescribed for bronchial asthma is not 
warranted.  

Neither is secondary service connection warranted for 
hypertension.  In this case, the veteran was first diagnosed 
with hypertension approximately 20 years after he ceased 
using Ephedrine.  According to VA examiners, whom, as 
previously stated the Board finds to be more probative in 
this instance, Ephedrine causes increased blood pressure only 
temporarily.  During the time period in which the veteran was 
using Ephedrine, he was not diagnosed with hypertension.  
Accordingly, even when such correlation was plausible, the 
veteran was not hypertensive.  The development of 
hypertension more than 20 years after the use of Ephedrine 
is, according to VA examiners, unrelated to earlier use of 
Ephedrine.  There is no medical evidence which supports such 
a positive relationship.  Accordingly, the Board finds that 
secondary service connection is not warranted for 
hypertension in this instance.

The veteran has submitted several medical articles and a 
letter from the Centers for Disease Control detailing the 
cardiac side effects of Ephedrine use.  However, these 
pertain only to the short-term effects of Ephedrine use, and 
do not specifically establish the development of such side 
effects in the veteran's case.  Accordingly, these articles 
are of little probative value.

The veteran has repeatedly stated that his coronary artery 
disease and hypertension have been caused or aggravated by 
his use of Ephedrine prescribed for his service-connected 
bronchial asthma.  However, as a layperson, the veteran is 
not competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998).

The veteran has also submitted lay statements in support of 
his claim.  Although lay evidence is acceptable to prove 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The preponderance of the evidence is against the claim for 
secondary service connection for coronary artery disease and 
hypertension and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in July 2001 and 
August 2002; rating decisions in June 1997 and June 199; 
statements of the case in July 1997 and November 1997; and 
supplemental statements of the case in August 2000 and 
September 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

All relevant, identified, and available evidence has been 
obtained, and VA has notified the veteran of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant evidence.  VA has 
also obtained multiple examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Service connection for coronary artery disease secondary to 
medication prescribed for service-connected bronchial asthma 
is denied.

Service connection for hypertension secondary to medication 
prescribed for service-connected bronchial asthma is denied.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  

Trevor H. Atherley, M.D., the veteran's private cardiologist, 
submitted duplicate October 1997 and September 2001 letters 
indicating that the use of Ephedrine could have caused 
significant harm to the veteran.  Specifically, Dr. Atherley 
noted that Ephedrine use could precipitate or cause cardiac 
dysfunction, particularly cardiac arrythmia.  Dr. Atherley 
noted that the veteran has documented cardiac arrythmia.  
Therefore, the veteran's Ephedrine use could possibly be 
related to his cardiac arrythmia.  However, it is not clear 
from this letter whether Dr. Atherley was referring to 
current cardiac arrythmia or to cardiac arrythmia present at 
the time of the use of Ephedrine.  

Similarly, the November 1997 letter from the Centers for 
Disease Control indicates that tachycardia and the occurrence 
of an irregular heart beat are possible side effects of 
Ephedrine use, but does not indicate whether they are short- 
or long-term side effects.

On VA examination in January 2003, the veteran's file was not 
available for review by the VA examiner.  EKG testing 
revealed normal sinus rhythm.  Accordingly, the veteran was 
diagnosed with a history of cardiac arrythmia, rather than 
with arrythmia.  Upon review of the veteran's file in August 
2003, the VA examiner noted that the veteran had a history of 
atrial fibrillation but that his recent EKG showed normal 
sinus rhythm.  The examiner further noted that the veteran's 
private records showed that he had a history of premature 
ventricular contractions, but that the veteran was not 
currently receiving treatment for either premature 
ventricular contractions or atrial fibrillation.  The 
examiner concluded that the use of Ephedrine could have 
aggravated cardiac tachycardia at the time it was used, 
thereby contributing to the reported diagnosis of atrial 
fibrillation in the 1960's.

The record, however, reflects that the veteran was prescribed 
anti-arrythmics (Quinidine) by VA at the time of the January 
2003 examination.  Therefore, the veteran's sinus rhythm 
could have been normal through the use of this prescribed 
medication.  Additionally, the veteran had a permanent 
pacemaker implanted in July 2003, due to disability variously 
diagnosed as sinus node dysfunction and sick sinus syndrome.  
These factors suggest that the veteran likely had an 
arrythmia disorder for which he was receiving treatment at 
the time of the VA examinations, which was not addressed by 
either the January 2003 or August 2003 examiners.  Thus, 
while the August 2003 examiner specifically commented as to 
the arrythmia diagnosed in the 1960's, the Board finds that 
he did not adequately address whether any current arrythmia 
disorder (with subsequent pacemaker) was caused or aggravated 
by the use of Ephedrine.

An additional opinion addressing whether any current 
arrythmia disorder (with subsequent pacemaker) was caused or 
aggravated by the use of Ephedrine is necessary in order to 
fairly decide the merits of the veteran's claim.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  Request that the August 2003 
examiner, or another qualified specialist 
if he is unavailable, provide an opinion 
as to whether it is at least as likely as 
not that any current arrythmia disorder 
(with subsequent pacemaker), is causally 
or etiologically related to Ephedrine (or 
other medication) prescribed for the 
veteran's service-connected bronchial 
asthma; and whether it is at least as 
likely as not that the veteran's service-
connected bronchial asthma, to include 


medication prescribed for treatment of 
that condition, increases the severity of 
any current arrythmia disorder.  The 
claims file and a separate copy of this 
remand must be made available to the 
examiner, and the examiner must indicate 
that the claims file was reviewed.

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  If necessary, the examiner 
should reconcile his or her opinion with 
all other opinions of record.

2.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claim for service 
connection for cardiac arrythmia, on a 
secondary basis.  If the action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow him an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion as 
to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



			
	J. E. DAY	RONALD W. SCHOLZ
	Veterans Law Judge	Acting Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals





 Department of Veterans Affairs


